              Entered on Docket November 2, 2018

                                                                  Below is the Order of the Court.




                                                                   ___________________
                                                                   Christopher M. Alston
                                                                   U.S. Bankruptcy Judge
                                                                    (Dated as of Entered on Docket date above)




         _______________________________________________________________


Form oscpcscs (02/2012)

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                          700 Stewart St, Room 6301
                                              Seattle, WA 98101

In
Re:                                                         Case Number: 18−12299−CMA
       Jason L Woehler                                      Chapter: 7

       Debtor(s).


         ORDER TO SHOW CAUSE FOR FAILURE TO FILE POST−CONVERSION SCHEDULES

The Debtor(s) has not complied with the Court order requiring the filing of (1) amended schedules, statements, or
documents, or a declaration under penalty of perjury that there has been no change in the schedules, statements, and
documents, and, (2) the statement of current monthly income (means testing form)*, required by Fed.R.Bankr.P.
1007(b)(1),(4),(5), and (6), and LBR 1007−1(b), it is hereby
ORDERED that the Debtor(s) appear before the Court on December 7, 2018, 9:30 am at US Courthouse
Courtroom: 7206 700 Stewart St. Seattle, WA 98101 and show cause why this case should not be dismissed, or
other appropriate action taken, due to the Debtor's failure to comply with the Court order.

If the amended schedules, statements, and documents, or a declaration that there has been no change since filing the
original schedules, statements and documents, and the statement of current monthly income (means testing form)*,
are filed seven days prior to the hearing, then the Debtor(s) need not appear.

Any other party opposing dismissal of this case shall file a written response stating the basis of the opposition not
later than seven calendar days prior to the hearing. Copies of the response shall be served on the Debtors (or counsel,
if represented), the Trustee, and the United States Trustee.

                                                   ///End of Order///


*A new means test form is generally required to be filed in a converted case. However, in a case converting from a
chapter 7 to any other chapter, a statement of current monthly income (means testing form) shall not be required if the
time for filing a motion under Sec. 707(b) or (c), or any extension thereof, expired during the time the case was
pending under chapter 7. A means testing form shall not be required when a case was originally filed on or prior to
October 16, 2005.



        Case 18-12299-CMA           Doc 88      Filed 11/02/18          Ent. 11/02/18 15:59:03        Pg. 1 of 1
